                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


RICKY H. JONES,

       Petitioner,

     v.                                                  Case No. 20-CV-616

DYLON RADTKE,

      Respondent.


                DECISION AND ORDER DENYING PETITION FOR
                         WRIT OF HABEAS CORPUS


       Ricky H. Jones, a prisoner in Wisconsin custody, seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Jones was convicted of two counts of first-degree sexual

assault of a child under the age of thirteen. (Amended Habeas Petition, Docket # 15 at 2.)

Jones alleges that his conviction and sentence are unconstitutional. The respondent has filed

a motion to dismiss the habeas petition as untimely. (Docket # 21.) For the reasons stated

below, the respondent’s motion to dismiss is granted and the petition for writ of habeas

corpus will be denied and the case dismissed.

                                     BACKGROUND

       On May 24, 2011, after a two-day jury trial, a Manitowoc County jury convicted

Jones of two counts of first-degree sexual assault of a child under the age of thirteen. On

September 29, 2011, Jones was sentenced to eight years of imprisonment to be followed by

twenty-three years of extended supervision. (Ex. 1 to Resp. Br., Docket # 22-1 at 2.) On

November 19, 2012, Jones filed a motion for direct postconviction relief seeking a new trial

under Wis. Stat. § 809.30. (Ex. 2 to Resp. Br., Docket # 22-2 at 8.) On July 22, 2013, the



          Case 2:20-cv-00616-NJ Filed 02/11/21 Page 1 of 7 Document 24
circuit court denied the motion. (Id at 5.) Subsequently, on August 1, 2013, Jones filed his

notice to appeal. (Id.) On July 30, 2014, the Wisconsin Court of Appeals affirmed the

judgment of conviction and the order denying Jones’ postconviction motion. (Id. at 4.) On

November 13, 2014, the Wisconsin Supreme Court denied Jones’ petition for review. (Ex. 3

to Resp. Br., Docket # 22-3 at 1.)

       Approximately two and half years later, on June 1, 2017, Jones files a letter with the

circuit court requesting a new trial, which was denied. (Ex. 2 to Resp. Br., Docket # 22-2 at

3.) Jones did not appeal.

       On May 29, 2018, Jones filed a motion for collateral postconviction relief under Wis.

Stat. § 974.06. The circuit court denied the motion in a letter issued on August 9, 2018. (Id.

at 2.) Jones did not appeal that ruling.

       On April 16, 2020, Jones filed a petition for a writ of habeas corpus with the Eastern

District of Wisconsin. (Docket # 1.) After being granted leave to amend, on August 24,

2020, Jones filed the instant amended petition. (Docket # 15.)

                                           ANALYSIS

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C.

§ 2254, governs this case. Under AEDPA, habeas petitions challenging state court

confinement are subject to the statute of limitations set forth in 28 U.S.C. § 2244. That

section provides that “[a] 1–year period of limitation shall apply to an application for a writ

of habeas corpus by a person in custody pursuant to the judgment of a State court.” 28

U.S.C. § 2244(d)(1). Additionally, the statute specifies when the one-year limitations period
                                              2




          Case 2:20-cv-00616-NJ Filed 02/11/21 Page 2 of 7 Document 24
begins to run, and also provides that the period of limitations is tolled while certain state

proceedings are pending.

       Specifically, the statute provides as follows:

                  The limitation period shall run from the latest of—

                  (A) the date on which the judgment became final by the
                  conclusion of direct review or the expiration of the time
                  for seeking such review;

                  (B) the date on which the impediment to filing an
                  application created by State action in violation of the
                  Constitution or laws of the United States is removed, if
                  the applicant was prevented from filing by such State
                  action;

                  (C) the date on which the constitutional right asserted
                  was initially recognized by the Supreme Court, if the
                  right has been newly recognized by the Supreme Court
                  and made retroactively applicable to cases on collateral
                  review; or

                  (D) the date on which the factual predicate of the claim
                  or claims presented could have been discovered through
                  the exercise of due diligence.

                  (2) The time during which a properly filed application
                  for State post-conviction or other collateral review with
                  respect to the pertinent judgment or claim is pending
                  shall not be counted toward any period of limitation
                  under this subsection.

28 U.S.C. § 2244(d).

       Jones does not argue that he was prevented from filing his habeas petition due to

State action. He is not asserting a newly recognized right. He also does not claim that his



                                               3




          Case 2:20-cv-00616-NJ Filed 02/11/21 Page 3 of 7 Document 24
petition rests on newly discovered facts. See 28 U.S.C. § 2244(d)(1)(B)–(D). Accordingly,

Jones’ claim properly falls under 28 U.S.C. § 2244(d)(1)(A).

       Jones sought direct review of his conviction pursuant to Wis. Stat. §.809.30. The

Wisconsin Court of Appeals affirmed his conviction on July 30, 2014 and the Wisconsin

Supreme Court denied his petition for review on November 13, 2014. Jones did not seek

certiorari in the United States Supreme Court on his direct appeal, so direct review of his

conviction ended when his time to do so expired, ninety days after the Wisconsin Supreme

Court denied his petition for review. See Anderson v. Litscher, 281 F.3d 672, 674–75 (7th Cir.

2002). Ninety days after November 13, 2014 was February 11, 2015. For purposes of habeas

review, Jones’ one-year statute of limitations began to run the next day, on February 12,

2015. See id. at 675. Thus, Jones had until February 12, 2016 to file his petition. He did not

do so until April 16, 2020.

       While a properly filed motion for post-conviction relief in state court tolls the one-

year habeas statute of limitations, 28 U.S.C. § 2244(d)(2), Jones did not file a motion for a

new trial until June 1, 2017 and a collateral attack on May 29, 2018, both well after his

February 12, 2016 deadline for filing his habeas petition. State motions for collateral relief

do not give rise to a second one-year limitations period after the first has expired. See Teas v.

Endicott, 494 F.3d 580, 581 (7th Cir. 2007) (“Nothing in § 2244(d) implies that the time is

reopened if the state court engages in multiple rounds of review that it calls ‘direct.’”).

Jones’ petition, therefore, is untimely.



                                               4




          Case 2:20-cv-00616-NJ Filed 02/11/21 Page 4 of 7 Document 24
       The analysis, however, does not end here. The doctrine of equitable tolling can

excuse an untimely filed habeas petition. Equitable tolling is granted “sparingly” and only

when extraordinary circumstances far beyond the litigant’s control prevented timely filing.

Simms v. Acevedo, 595 F.3d 774, 781 (7th Cir. 2010). In deciding whether the AEDPA

limitations period should be equitably tolled, the court must determine that (1) the petitioner

“has pursued his rights diligently” and (2) “extraordinary circumstances beyond his control

stood in the way of the timely filing of his petition.” Id. A litigant seeking equitable tolling

bears the burden of establishing these two elements. Holland v. Florida, 130 S.Ct. 2549, 2566

(2010); Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005).

       The Supreme Court has held that AEDPA’s statute of limitations can also be

overcome by a showing of actual innocence. See McQuiggin v. Perkins, 133 S. Ct. 1924 (2013).

To invoke the actual innocence exception to AEDPA’s statute of limitations, a petitioner

“‘must show that it is more likely than not that no reasonable juror would have convicted

him in the light of the new evidence.’” Id. at 1935 (quoting Schlup v. Delo, 513 U.S. 298, 327

(1995)). Other than denying the facts underlying his convictions, Jones does not attempt to

show that either exception applies to his case. Thus, neither equitable tolling nor actual

innocence excuses his untimely petition. For these reasons, Jones’ petition is denied and the

case dismissed.

                              CERTIFICATE OF APPEALABILITY

       According to Rule 11(a) of the Rules Governing § 2254 Cases, the court must issue

or deny a certificate of appealability “when it enters a final order adverse to the applicant.”
                                               5




          Case 2:20-cv-00616-NJ Filed 02/11/21 Page 5 of 7 Document 24
A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a

substantial showing of the denial of a constitutional right, the petitioner must demonstrate

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were ‘adequate

to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(quoting Barefoot v. Estelle, 463 U.S. 880, 893, and n. 4).

       When issues are resolved on procedural grounds, a certificate of appealability

“should issue when the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in its procedural

ruling.” Id. Each showing is a threshold inquiry; thus, the court need only address one

component if that particular showing will resolve the issue. Id. at 485.

       For the reasons set forth in this decision denying Jones’ habeas petition, none of his

claims warrant a certificate of appealability. The statutory timeliness of Jones’ petition is a

straightforward issue, and I do not believe that a reasonable jurist would find it debatable

whether this Court erred in resolving this procedural question. Because this finding alone is

sufficient grounds to deny a certificate of appealability, I need not determine whether the

petition states a valid constitutional question that jurists of reason would find debatable.

Consequently, I will deny Jones a certificate of appealability.



                                                6




          Case 2:20-cv-00616-NJ Filed 02/11/21 Page 6 of 7 Document 24
       Jones retains the right to seek a certificate of appealability from the Court of Appeals

pursuant to Rule 22(b) of the Federal Rules of Appellate Procedure.

                                          ORDER

       NOW, THEREFORE, IT IS ORDERED that the respondent’s motion to dismiss

(Docket # 21) is GRANTED and the petitioner’s petition for a writ of habeas corpus

(Docket # 15) is DENIED.

       IT IS FURTHER ORDERED that this action be and hereby is DISMISSED.

       IT IS ALSO ORDERED that a certificate of appealability shall not issue.

       FINALLY, IT IS ORDERED that the Clerk of Court enter judgment accordingly.



       Dated at Milwaukee, Wisconsin this 11th day of February, 2021.



                                                  BY THE COURT:

                                                  s/Nancy Joseph____________
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                              7




          Case 2:20-cv-00616-NJ Filed 02/11/21 Page 7 of 7 Document 24
